THE STATE OF SOUTH CAROLINA
                 In The Supreme Court

   The State, Respondent,

   v.

   Gerald Barrett, Jr., Petitioner.

   Appellate Case No. 2016-001306



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                 Appeal From Beaufort County
        The Honorable Kristi Lea Harrington, Circuit Court
                              Judge


                   Opinion No. 27752
    Heard November 15, 2017 – Filed November 22, 2017


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Appellant Defender David Alexander, of Columbia, for
   Petitioner.

   Attorney General Alan McCrory Wilson and Assistant
   Attorney General William M. Blitch, Jr., both of
   Columbia, and Solicitor Isaac McDuffie Stone, III, of
   Bluffton, all for Respondent.
PER CURIAM: We granted Gerald Barrett's petition for a writ of certiorari to
review the court of appeals' decision in State v. Barrett, 416 S.C. 124, 785 S.E.2d
387 (Ct. App. 2016). We now dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

HEARN, Acting Chief Justice, FEW and JAMES, JJ., and Acting Justices
Arthur Eugene Morehead, III, and Jan B. Bromell Holmes, concur.